On March 12,1998, the Defendant was sentenced to five (5) years to the Department of Corrections, with the recommendation that the Defendant be screened for the Boot Camp Program. The Defendant is also required to pay restitution in the amount of $8,707.88, less the amounts recovered by the insurance company.
On November 5, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Trudy Miller. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to five (5) years to the Department of Corrections, with three (3) years suspended. As a condition of probation, the Sentence Review Division shall adopt the recommendation of the Pre-Sentence Investigation of Marisa Gibbins and add to number 12, that the Defendant will serve 100 hours of community service, if he is not employed full-time or is not a full-time student. The Division wül also add number 14, that the Defendant will make every reasonable effort to enroll in and complete the vo-tech program that he has been accepted into by the University of Montana.
The reasons for the amendment are: the Defendant’s age, to accelerate payment of restitution to the victims, the Defendant is a non-violent offender, the fact that the Defendant failed the Boot Camp Program, and the Division does not feel that a prison environment is necessary.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeffrey H. Langton and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Trudy Miller for representing Mr. Richardson in this matter.